Hubbell, J.,
dissenting. I do not fully concur in the foregoing opinion, as drawn up by my brother Howe. Although the court determined, and rightly, as I think, that it had no original jurisdiction in this case, and must dismiss the proceed-., ings for that cause, yet, as we did consent to express an unofficial opinion upon one or two points, for the information of the respondent, I wish to state distinctly and without argument, what I understand to be the grounds of that opinion.
And first, we were asked to state whether there was any valid, legal objection to the issuing by the respondent of the certificates authorized by the act of April, 1852 (Laws 1852, ch. 840), and we unanimously, as I understood it, determined that there was not, in cases where work had been certified by the proper officer to have been done under contracts made in conformity to existing laws.
Second. We determined, with the same unanimity, that the *441respondent was not required by any law to give the certificate, contracted by Governor Dewey to Be furnished to Morgan L. Martin, authenticating the scrip issued to him. This is the length and breadth of the opinion we gave. By consent, all constitutional questions were waived, or, at least, were held not to have been so raised in the case, as to require an opinion.
"We were aware that a question might arise, under the contract of the relator (as well as under that of Morgan L. Martin, brought before us at the same term with the present), involving a construction of section 10, article 8, of the constitution, but no opinion whatever was intended to be expressed upon that section. That section is as follows: “ The state shall never contract any debts for works of internal improvement, or be a party in carrying on such works; but whenever grants of land or other property shall have been made to the state, especially dedicated by the grant to particular works of internal improvement, the state may carry on such particular works, and shall devote thereto the avails of such grants, and may, pledge or appropriate the revenues derived from such works in aid of their completion.”
This is an important and peculiar provision, involving rights and interests of immense magnitude; and it will be time enough to settle its construction, when a question shall be so raised before the proper tribunal as to render such construction authoritative. But I desire to state more definitely what I understand we did not do. What I understand is this, that we did not design to express or intimate an opinion, whether the State is authorized by the constitution to carry on the Eox river improvement, and much less, whether it is authorized to do so in the manner provided by existing laws, and the contracts made under them. The question was indeed discussed, whether a state debt was or would be created by the prosecution of the work connected with this improvement. But inasmuch as we were satisfied that if the state was made liable at all, such liaBility must arise from the passage of the acts authorizing and *442directing tbe work to be done, and from the actual doing of “the work by individuals under the directions of state officers, and their certifying it done, wé came naturally to the conclusion that no state indebtedness would be created by the issuing of certificates which deferred payment of the principal for a period of ten years, and provided that both principal and interest should be paid out ox the proceeds of the land granted by congress to the work.
Without assuming to determine whether my brother Howe has intended to express any other or different views upon these points, I have deemed it proper, in so important a matter, to place my own views explicitly upon the record.
Mandamus denied.